DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Acknowledgment is made that claims 1, 15 and 20 are amended.  Claim 2 is cancelled.  Claims 1 and 3-24 are pending in the instant application.

Response to Arguments


Applicant’s arguments, see Remarks, filed on 1/25/2021 have been fully considered.

Claim Rejections under 35 U.S.C. 103
Claims 1, 4-6, 8, 9, 15, 17-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over by Eyada (US 2010/0071024) in view of Bergstrom (US 2016/0192029).

Claims 1, 15 and 20 have been amended with the following features:
“generating an ordered list of the plurality of device properties based on the rank for each of the plurality of device properties;
selecting one or more device properties from the plurality of device properties based on a respective position of each of the one or more device properties in the ordered list and a respective associated rank of the one or more device properties”  (Emphasis added)



Dependent Claims 3-14, 16-19 and 21-24
Applicant argues these claims conditionally based on the arguments presented to their parent claim(s).  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 9, 15, 17-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over by Eyada (US 2010/0071024) in view of Shuman et al. (US 2015/0229770), hereinafter Shuman.  

As for claim 1, Eyada teaches a method comprising:

accessing a plurality of device properties (paragraph [0038] describes access devices request information regarding security capabilities of each of end-user devices),
selecting one or more device properties from the plurality of device properties (paragraphs [0044]-[0045] describe the access devices aggregate the device security classification information including mapping an aggregate security class and any grouping, set or aggregation of computing devices which referred to as aggregate security classification information, a IDP module receives and maintain the security classification information that identifies at least one mapping between a security class and at least one end-user device);
accessing information associated with the device based on the selected one or more device properties (paragraph [0045] describes the IDP module receives and maintains the security classification information in a table);
determining a classification associated with the device based on the information associated with the device and the selected one or more device properties (paragraph [0045]-[0046] describes the IDP module determines policy associated with security class by updating the table);
storing the classification associated with the device; and performing an action based on the classification (paragraph [0045] describes the IDP module maintains the 
Eyada fails to teach 
determining a rank for each of a plurality of device properties, wherein the rank is associated with a classification criterion
generating an ordered list of the plurality of device properties based on the rank for each of the plurality of device properties;
wherein selecting one or more device properties from the plurality of device properties are based on a respective position of each of the one or more device properties in the ordered list and a respective associated rank of the one or more device properties.
However, it is well known in the art, to select devices based on their rank in an ordered list, as evidenced by Shuman.
Shuman discloses
determining a rank for each of a plurality of device properties, wherein the rank is associated with a classification criterion (paragraph [0084] describes a server ranks potential third-party computing devices based on various current status data or profile data);

wherein selecting one or more device properties from the plurality of device properties are based on a respective position of each of the one or more device properties in the ordered list and a respective associated rank of the one or more device properties (paragraph [0090] describes the server selects a next third-party computing device in the ordered list that was generated by the server, e.g. the server selects the highest priority device on the ordered list).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shuman for selecting devices from an ordered list. The teachings of Shuman, when implemented in the Eyada system, will allow one of ordinary skill in the art to ensure that devices are selected based on factors that satisfy both contextual condition as well as user preferences. One of ordinary skill in the art would be motivated to utilize the teachings of Shuman in the Eyada system in order to identify devices that qualify to be selected based on their properties as well as other factors especially when the devices having similar attributes.

As for claim 4, the combined system of Eyada and Shuman teaches wherein the rank associated with a property is based on an accuracy level associated with the 

As for claim 5, the combined system of Eyada and Shuman teaches wherein the rank associated with a property is based on a resistance to spoofing associated with the property (Eyada: paragraph [0038] and [0040] describe security information of the end-user devices comprise information concerning operating system, security software e.g. firewall, anti-virus, anti-spam and anti-malware software being installed and executed at the end-user devices, security information also includes information concerning encryption/decryption measures and patches being installed at the end-user devices, the security information is mapped to a security class).

As for claim 6, the combined system of Eyada and Shuman teaches wherein the selecting of the one or more properties is further based on a rank threshold (Eyada: paragraphs [0040]-[0041] describe each of the security classes assigned to each end-user device identifies a normalized level of security capabilities to which a device or group of device must at least meet or exceed in order to be assigned to the class, the security class value takes into account the severity of vulnerabilities and assigns weight to each of the security vulnerabilities and a value reflecting an importance of each of the security vulnerabilities; paragraph [0045] describes the IDP module receives and 

As for claim 8, the combined system of Eyada teaches all the limitations set forth above except wherein a respective rank associated with one or more properties are dynamically adjustable.
However, it is well known in the art, to dynamically change node classifications, as evidenced by Shuman.
Shuman discloses wherein a respective rank associated with one or more properties are dynamically adjustable (paragraph [0089] describes the server demotes or decreases the ranking/priority of a third party computing device in subsequent ordered list of potential third party recipients when wrong answers to authentication challenges are received from the third-party computing device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shuman for demoting devices’ rank in an ordered list. The teachings of Shuman, when implemented in the Eyada system, will allow one of ordinary skill in the art to improve the process of selecting a qualify device. One of ordinary skill in the art would be motivated to utilize the teachings of Shuman in the Eyada system in order to identify devices that qualify to be selected based on their properties as well as other factors especially when the devices having similar attributes.



As for claim 15, Eyada teaches a system comprising (paragraph [0015] describes a system):
a memory (paragraph [0013] describes a storage medium); and
a processing device, operatively coupled to the memory (paragraph [0013] describes a network device with a processor receives instructions to perform operations), to:
select a device communicatively coupled to a network (paragraphs [0031]-[0032] describe access devices maintains a table that has information associates a VLAN in which an end user device resides with an IP address or other unique identifier to identify each of end user devices, each end-user device is requires to register with the access devices); 
access a plurality of device properties (paragraph [0038] describes access devices request information regarding security capabilities of each of end-user devices);
select one or more device properties from the plurality of device properties (paragraphs [0044]-[0045] describe the access devices aggregate the device security classification information including mapping an aggregate security class and any grouping, set or aggregation of computing devices which referred to as aggregate security classification information, a IDP module receives and maintain the security 
access information associated with the device based on the selected one or more device properties (paragraph [0045] describes the IDP module receives and maintains the security classification information in a table);
determine a classification associated with the device based on the information associated with the device and the selected one or more device properties (paragraph [0045]-[0046] describes the IDP module determines policy associated with security class by updating the table);
store the classification associated with the device (paragraph [0045] describes the IDP module maintains the aggregate security classification which is updated with the policy as the flow table that contains flow entries); and perform an action based on the classification wherein the action includes at least one or a remediation action, an informational action, or a logging action (paragraph [0052] describes the IDP module applies the policy identified by the accessed flow entry, after applying set of patterns defined by the determined policy to a classified packet, the IDP module detects an attack, it then drop, quarantine or prevent the attack from reaching a destination).
Eyada fails to teach 
determine a rank for each of a plurality of device properties, wherein the rank is associated with a classification criterion
generate an ordered list of the plurality of device properties based on the rank for each of the plurality of device properties;

However, it is well known in the art, to select devices based on their rank in an ordered list, as evidenced by Shuman.
Shuman discloses
determine a rank for each of a plurality of device properties, wherein the rank is associated with a classification criterion (paragraph [0084] describes a server ranks potential third-party computing devices based on various current status data or profile data);
generate an ordered list of the plurality of device properties based on the rank for each of the plurality of device properties (paragraphs [0084]-[0086] describe the server generates an ordered list of potential third-party computing devices using rank e.g. when there are multiple potential third-party computing devices with similar attributes, then the server prioritizes devices that are more likely to be used);
wherein selecting one or more device properties from the plurality of device properties are based on a respective position of each of the one or more device properties in the ordered list and a respective associated rank of the one or more device properties (paragraph [0090] describes the server selects a next third-party computing device in the ordered list that was generated by the server, e.g. the server selects the highest priority device on the ordered list).


As for claim 17, the combined system of Eyada and Shuman teaches wherein the rank associated with a property is based on an accuracy level associated with the property (Eyada: paragraph [0040] describes the security class identifies a level of the security capabilities provided by each of end-user devices as a value).

As for claim 18, the combined system of Eyada and Shuman teaches wherein the rank associated with a property is based on a resistance to spoofing associated with the property (Eyada: paragraph [0038] and [0040] describe security information of the end-user devices comprise information concerning operating system, security software e.g. firewall, anti-virus, anti-spam and anti-malware software being installed and executed at the end-user devices, security information also includes information concerning encryption/decryption measures and patches being installed at the end-user devices, the security information is mapped to a security class).

As for claim 19, the combined system of Eyada and Shuman teaches wherein the selecting of the one or more properties is further based on a rank threshold (Eyada: paragraph [0041] describes the security class value takes into account the severity of vulnerabilities and assigns weight to each of the security vulnerabilities and a value reflecting an importance of each of the security vulnerabilities).

As for claims 20, 23 and 24, these claims are computer program product claims of system claims 15, 18 and 19, respectively.  Claims 20, 23 and 24 are rejected for the same reasons given to claims 15, 18 and 19, respectively.


Claims 3, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eyada (US 2010/0071024) in view of Shuman (US 2015/0229770) further in view of Senarath et al. (US 2015/0032495) hereinafter Senarath.

As for claim 3, the combined system of Eyada and Shuman teaches wherein the rank associated with a property is based on one or more value associated with classifying the device based on the property (Eyada: paragraph [0040] describes the access devices collect the security information of each of the end-user devices and maps the information to a security class).
The combined system of Eyada and Shuman fails to teach wherein one or more value is resources costs associated with classifying a device based on a property.
However, it is well known in the art to obtain usage and resource consumption data from a device, as evidenced by Senarath.

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Senarath for obtaining data related to resource cost of a network device. The teachings of Senarath, when implemented in the Eyada and Shuman system, will allow one of ordinary skill in the art to generate subsequent information pertaining to resource consumption by the network device. One of ordinary skill in the art would be motivated to utilize the teachings of Senarath in the Eyada and Shuman system in order to recognize a pattern of resource consumption of network devices which helps to manage resource in a system.

As for claim 16, the combined system of Eyada and Shuman teaches wherein the rank associated with a property is based on one or more value (Eyada: paragraph [0040] describes the access devices collect the security information of each of the end-user devices and maps the information to a security class). 
The combined system of Eyada and Shuman fails to teach wherein one or more value is resources associated with a property.
However, it is well known in the art to obtain usage and resource consumption data from a device, as evidenced by Senarath.
Senarath discloses wherein one or more value is resources associated with a property (paragraph [0023] describes a node evaluates its resource cost).


As for claim 21, the claim is computer program product claim of claim 16.  Claim 21 is rejected for the same reasons given to claim 16.

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eyada (US 2010/0071024) in view of Shuman (US 2015/0229770) further in view of Ibatullin (US 2015/0067866).

As for claim 7, the combined system of Eyada and Shuman teaches all the limitations set forth above except wherein a selecting of one or more properties is further based on whether the one or more properties are passive or active.
However, it is well known in the art, to obtain characteristics of a device based on the context of the data being captured, as evidenced by Ibatullin.

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ibatullin for obtaining data related to a network device based on activities/characteristics associated with the device. The teachings of Ibatullin, when implemented in the Eyada and Shuman system, will allow one of ordinary skill in the art to collect data associated with a network device.  One of ordinary skill in the art would be motivated to utilize the teachings of Ibatullin in the Eyada and Shuman system in order to collect and maintain samples of data that involve with every aspect of a device in a network and analyze the properties of the device based on the collected samples of data.

As for claim 22, the combined system of Eyada and Shuman teaches all the limitations set forth above except wherein a rank associated with a property is based on an accuracy level associated with the property.

Ibatullin discloses wherein a rank associated with a property is based on an accuracy level associated with the property (paragraph [0040] describes a threshold level of accuracy is applied to classify the computing device based on its characteristics).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ibatullin for relying on a threshold to define characteristics associated with the device. The teachings of Ibatullin, when implemented in the Eyada and Shuman system, will allow one of ordinary skill in the art to rank network devices based on a threshold.  One of ordinary skill in the art would be motivated to utilize the teachings of Ibatullin in the Eyada and Shuman system in order to ensure that network computers are accurately classified.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eyada (US 2010/0071024) and Shuman (US 2015/0229770) in view of Ibatullin (US 2015/0067866) further in view of Midboe (US 2016/0350674).

As for claim 10, the combined system of Eyada and Shuman teaches in response to a condition, selecting an additional property based on a respective associated rank of the additional property (Shuman: paragraph [0085] describes when there are multiple potential third-party computing devices with similar attributes i.e. condition, the server priorities devices that may be more likely to be use by users).

determining an additional classification based on the information associated with the device and based on the additional property and the one or more properties according to the respective ranks of the additional property and the first one or more properties.
However, it is well known in the art, to select properties of computing devices based on a threshold, as evidenced by Ibatullin.
Ibatullin discloses determining an additional classification based on the information associated with the device and based on the additional property and the one or more properties according to the respective ranks of the additional property and the first one or more properties (paragraph [0041] describes once the profile generation module has received enough information about the computing device to generate a profile, the profile generation module generates a profile, the security device determines whether the computing device is a malicious device by sending the generated profile to a security service and receiving an indication of a malicious rating and/or an indication of whether the security service categorized the computing device as a malicious device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ibatullin for obtaining data related to a network device based on a threshold. The teachings of Ibatullin, when implemented in the Eyada and Shuman system, will allow one of ordinary skill in the art 
The combined system of Eyada, Shuman and Ibatullin fails to teach wherein a specific value is below a threshold.
However, it is well known in the art, to define a confidence value as below a threshold as evidenced by Midboe.
Midboe discloses wherein a condition is a classification confidence value associated with a classification being below a threshold (paragraph [0038] describes a classification with a confidence level below a satisfactory threshold).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Midboe for using a classification level below a threshold as a factor. The teachings of Midboe, when implemented in the Eyada, Shuman and Ibatullin system, will allow one of ordinary skill in the art to perform subsequent actions pertaining to the decision of the value of a classification. One of ordinary skill in the art would be motivated to utilize the teachings of Midboe in the Eyada, Shuman and Ibatullin system in order to further refine and train a classification to obtain more accurate classification results.

As for claim 12, the combined system of Eyada, Shuman, Ibatullin and Midboe teaches wherein the rank associated with a property is user configurable (Shuman: 

As for claim 13, the combined system of Eyada, Shuman, Ibatullin and Midboe teaches wherein an additional property is selected to resolve a classification conflict (Shuman: paragraph [0085] describes when the computing devices having similar attributes, the server prioritizes devices that are currently registered with the server).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eyada (US 2010/0071024) Shuman (US 2015/0229770) and Ibatullin (US 2015/0067866) in view of Midboe (US 2016/0350674)  further in view of Carlsson et al. (US 2015/0237596) hereinafter Carlsson.

As for claim 11, the combined system of Eyada, Shuman, Ibatullin and Midboe teaches the additional property (Ibatullin: paragraph [0040] describes additional information about the computing device is collected).
The combined system of Eyada, Shuman, Ibatullin and Midboe fails to teach wherein an additional property is associated with a larger amount of time than at least one of one or more properties.
However, it is well known in the art, to consider a device features include time as evidenced by Carlsson.
Carlsson discloses wherein an additional property is associated with a larger amount of time than at least one of one or more properties (paragraph [0134] 
 One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Carlsson for defining a device characteristics. The teachings of Carlsson, when implemented in the Eyada, Shuman, Ibatullin and Midboe system, will allow one of ordinary skill in the art to classify devices. One of ordinary skill in the art would be motivated to utilize the teachings of Carlsson in the Eyada, Shuman, Ibatullin and Midboe system in order to identify and classify characteristics belongs to devices to infer typical or atypical behavior which helps identify devices that have non-human features 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eyada (US 2010/0071024), Shuman (US 2015/0229770) and Ibatullin (US 2015/0067866) in view of Midboe (US 2016/0350674) further in view of Fishburn et al. (US 2018/0196094) hereinafter Fishburn.

As for claim 14, the combined system of Eyada, Shuman, Ibatullin and Midboe teaches all the limitations set forth above except wherein an additional property is selected to classify a previously unclassified device.
However, it is well known in the art, to collect more information associated with a device to classify the device, as evidenced by Fishburn.

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fishburn for collecting additional information about a device.  The teachings of Fishburn, when implemented in the Eyada, Shuman, Ibatullin and Midboe system, will allow one of ordinary skill in the art to classify devices. One of ordinary skill in the art would be motivated to utilize the teachings of Fishburn in the Eyada, Shuman, Ibatullin and Midboe system in order to ensure that ambiguous devices due to their characteristics can be reliably identified which provide a user more insight into the resource consumption of devices.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dange et al. (US 2018/0097856) teach methods for controlling access to presentation devices using selection criteria
Burnette et al. (US 2020/0110857) teach reflection based endpoint security test framework

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459